DETAILED ACTION
	The terminal disclaimer filed on 04/26/2021 over Ser. No. 16/611,929 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Park on 05/20/2021.

The application has been amended as follows: 
Amend claim 1 as follows:
In claim 1, line 9, replace —hmuQ gene is located in front of the hemO gene— with —hemQ gene is located in front of the hmuO gene—.

Amend claim 2 as follows:
In claim 2, lines 9-10, replace —or hemO— with —or hmuO—.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yu et al. (Microb. Cell. Fact. 14 (2015): 183) in Table 2 teach E. coli expressing hemL and a mutant hemAM for production of 5-aminolevulinic acid that is a precursor to heme and biliverdin IX.  Yu et al. in endnote 21 cites Wang et al. (A mutant HemA protein with positive charge close to the N terminus is M that appears to be a gene identical to recited SEQ ID NO: 1 as shown in Fig. 1 of Wang et al.  It is noted that SEQ ID NOS: 2-4 appear to be wild-type genes from E. coli, C. glutamicum and C. glutamicum, respectively.
As discussed in the prior rejection of record under 35 U.S.C. 103, Seok et al. (Korean Society of Biological Engineering Conference 2018, Abstract, page 304) directly teach an engineered C. glutamicum for the production of biliverdin Ixα through a coproporphyrin-mediated pathway by expression of a “push module” and a “pull module.” The reasons why the ordinarily skilled artisan at the time of filing would have recognized or have been motivated to utilize a push module being hemA and hemL and a pull module being hemQ and hmuO is prior discussed on the record.  However, at this time there is not deemed to be sufficient motivation derived solely from the prior art to use the exact combination of SEQ ID NOS: 1-2 and at least one of SEQ ID NOS: 3 and 4 as recited in claims 1 and 2. “To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to a hypothetical person of ordinary skill in the art. Knowledge of applicant’s disclosure must be put aside in reaching this determination, yet kept in mind in order to determine the "differences," conduct the search and evaluate the "subject matter as a whole" of the invention. The tendency to resort to "hindsight" based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” MPEP 2142.
Applicants submission under 37 CFR 1.130 has been reviewed as deemed to be sufficient to establish that Seok et al. (J. Biol. Eng. 13 (2019): 28) falls under the exception of 35 U.S.C. 102(b)(1)(A).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652